Citation Nr: 0702389	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-00 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for heart disorder.

4.  Entitlement to service connection for a circulatory 
disorder.

5.  Entitlement to service connection for arthritis.

6.  Entitlement to service connection for an eye disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for dental disorder.

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for respiratory 
disorder.
10.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.

11. Whether new and material evidence has been submitted to 
reopen the claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1954 to 
November 1956.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO).

With the exception of service connection for a dental 
disorder, the above issues are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has calculus of the teeth, which is also 
shown in service; there are no complaints or findings for 
dental injury or trauma in service.

2.  Calculus, a periodontal condition, is not a recognized VA 
dental disability.


CONCLUSION OF LAW

A dental condition, including one which would entitle the 
veteran to VA outpatient dental treatment, was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1712 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service- connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the appellant seeks service connection for a 
dental disorder.  A November 1956 report of examination shows 
slight calculus.  A letter dated January 2000 from a private 
dentist shows that the appellant was under treatment for 
periodontal disease.  The dentist states that he was shown a 
military record showing calculus of the teeth in service.  
Neither calculus nor periodontal disease is a condition for 
which service connection may be established.

Furthermore, the appellant does not allege that he sustained 
trauma to his teeth or mouth during service.  Thus, service 
connection for a dental condition involving service trauma 
may not be granted, and there is no related eligibility for 
treatment under Class II(a).

Additionally, entitlement to service connection or treatment 
under any of the other possible classes of eligibility is not 
warranted.  For instance, there could be no eligibility for 
Class I dental care since he is not shown to have a service-
connected compensable dental condition.  See 38 C.F.R. § 
4.150.  He also does not allege, and the evidence does not 
otherwise suggest, that he applied for dental treatment 
within a year of his release from active duty, so there could 
be no eligibility for one-time Class II treatment for any 
service-connected noncompensable dental condition.  He also 
was not a POW, which could otherwise provide a basis of 
entitlement under Classes II(b) and II(c).  Other classes 
discussed under 38 C.F.R. § 17.161 are not relevant to the 
instant case.

Where the law and not the evidence is dispositive of the 
issue before the Board, as in this case, the claim must fail 
due to the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). Accordingly, the issue of service connection for a 
dental condition is denied as a matter of law.

The Board notes that when the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 
227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Service connection for a dental condition is denied as a 
matter of law.


REMAND

A review of this case discloses that the appellant's original 
claims folder was misplaced or misfiled sometime after May 
1989, and that the RO undertook action to locate this file in 
1999.  The appellant was advised that his claims folder was 
lost and provided an opportunity to resubmit information and 
evidence pertinent to his claims.  See RO Letter dated May 
1999.  The RO rebuilt the claims folder.  However, the RO was 
unable to secure copies of service medical records.  Surgeon 
General's records along with hospital reports, clinical 
notes, and nurses' notes were not specifically requested and 
are not associated with the claims folder.  At the August 
2006 travel board hearing, the appellant's representative 
argued that these records would assist the appellant in 
establishing entitlement to the benefits sought.  Also, the 
appellant and various lay statements reference letters sent 
by the appellant home, wherein he mentions the claimed 
disorders.  Copies of these letters have not been requested.

"[W]hen VA is unable to locate a claimant's records, it 
should advise him to submit alternative forms of evidence to 
support his claim and should assist him in obtaining 
sufficient evidence from alternative sources."  Washington 
v. Nicholson, 19 Vet. App. 362, 370 (2005).  In view of VA's 
heightened duty to assist under 38 U.S.C.A. § 5103A., remand 
is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request from the 
service department (U.S. Army) the 
Surgeon General's Office (SGO) reports, 
and all hospital records, clinical notes, 
and nurses notes for the appellant's 
period of service.  If no records are 
located or available, this should be 
noted in the record.

2.  The appellant should be advised of 
the alternative forms of evidence to 
support his claim, such as, copies of 
letters he wrote while in service that 
mention his claimed disorders.

3.  If additional evidence or records is 
obtained, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


